Citation Nr: 1000987	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.   Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967. 
Service in Vietnam is indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Indianapolis, Indiana which denied entitlement to service 
connection for PTSD, hearing loss, and tinnitus.  

Clarification of issue on appeal

The Veteran filed a claim of entitlement to service 
connection for PTSD. Although service connection for any 
other psychiatric disability has not been claimed by the 
Veteran, the Board is expanding his original claim to include 
all acquired psychiatric disabilities.  See Clemons v. 
Shinseki, 22 Vet. App.128 (2009) 
[a claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he 
filed a claim for the affliction his mental condition, 
whatever it is, causes him].

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities. Although the RO, which was 
obviously without the benefit of Clemons, denominated the 
claim as one for PTSD, the Board finds that the Veteran was 
not prejudiced thereby. As will be discussed below, despite 
notice from the RO that he should submit evidence of a 
current disability, there is no evidence of any chronic 
psychiatric disorder.


FINDINGS OF FACT

1.  There is no competent medical evidence of any current 
psychiatric disability.
 
2.  The medical evidence of record does not demonstrate that 
the Veteran currently has hearing loss or tinnitus.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).

3.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD, hearing loss, 
and tinnitus.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Board observes that the Veteran was informed 
of the evidentiary requirements for service connection in a 
letter from the RO dated May 31, 2006, which informed him 
that the evidence must show that he had an injury in military 
service, or a disease that began in or was made worse during 
military service, or there was an event in service that 
caused an injury or disease.  
 
Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies." 
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  The letter also 
enclosed a PTSD questionnaire, VA Form 21-0781, which the 
Veteran was asked to complete and return.  
 
The May 2006 letter emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, or asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency.  [Emphasis supplied as in original]

The May 2006 VCAA letter also instructed the Veteran to send 
any evidence that he had in his possession that pertains to 
his claims.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  The Veteran 
received notice as to elements (2) and (3) in the May 2006 
VCAA letter.  The Veteran was also provided specific notice 
of the Dingess decision in the May 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the May 2006 letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the May 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, there is no problem with the timing of the VCAA notice, 
inasmuch as the May 2006 VCAA notice was provided to the 
Veteran prior to the RO's February 2007 rating decision.  
 
The Veteran has been afforded ample opportunity to respond to 
the notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board notes that the Veteran has not been provided VA 
examinations in connection with his claims of service 
connection for PTSD, hearing loss, and tinnitus.  In a 
December 2009 Informal Hearing Presentation, the Veteran's 
representative contended that VA has an obligation to provide 
examinations in connection with the Veteran's claims.  The 
board disagrees.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

However, medical examinations tinnitus claims are unnecessary 
in this case, because there is no objective and competent 
evidence of any current psychiatric diagnosis or of diagnoses 
of hearing loss, or tinnitus.  Under such circumstances 
examinations are not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of current diagnoses 
of the claimed conditions.

Therefore, the Board finds that reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's service 
treatment records, his service personnel records, and his VA 
treatment records from the Indianapolis VAMC from September 
3, 1985 to September 4, 1985.  There is no indication in the 
record that the Veteran has had any recent VA treatment or 
any recent private treatment, and the record further 
indicates that he has not applied for Social Security 
disability benefits.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined the opportunity to have a personal hearing with a 
Board member.  He has been ably represented by his service 
organization representative, who has presented argument on 
his behalf as recently as December 2009. 

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2009); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Essential to the award of service connection is the first 
element, existence of a disability.  Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) [noting that service connection 
presupposes a current diagnosis of the claimed disability]; 
see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing 
that a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection].

Analysis

The Veteran contends that he has PTSD due to his service in 
Vietnam.

As noted above, service connection for requires that three 
elements be met: 
(1) medical evidence of a current psychiatric diagnosis; (2) 
in-service disease or injury (which includes PTSD stressors; 
and (3) medical nexus between (1) and (2).
See Hickson; see also 38 C.F.R. § 3.304(f).

In the present case, the record contains no competent medical 
evidence that the Veteran has been diagnosed with PTSD.  Nor 
is there any evidence of any other current psychiatric 
disability.  

In connection with his claim, the Veteran indicated that he 
has treatment for PTSD at the Indianapolis VAMC in 1985 or 
1986.  The RO obtained these treatment records, which 
revealed that the Veteran was treated for depression due to 
problems with his ex-wife.  He was diagnosed with adjustment 
reaction with depressed mood, not PTSD.  There is no record 
of any treatment for a mental health problem since 1985.  

The Board recognizes the Court's decision in McClain v. 
Nicholson, 21 Vet. App. 319 (2007) [holding that the presence 
of a chronic disability at any time during the claim process 
can justify a grant of service connection where the record 
otherwise supports it, even where the most recent diagnosis 
is negative].  However, in this case there is no current 
diagnosis of any psychiatric problem.  The only diagnosis of 
record is the reference to adjustment reaction relating to 
marital problems a quarter of a century ago.

Although the Veteran asserts that he has PTSD that has 
existed since service, the record does not establish he has 
the medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).  Thus, his statements have no probative 
weight.

In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  There is 
no current diagnosis of PTSD or any other mental disability, 
and the claim fails on that basis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.  

Inasmuch as these two issues involve application of identical 
facts to identical law, in the interest of efficiency, they 
will be discussed together. 
 
With respect to Hickson element (1), the record contains no 
diagnosis of hearing loss or tinnitus.  The Veteran has 
presented no medical evidence at all of a current hearing 
loss disability or of tinnitus.  
  
Although the Veteran may believe that he has hearing loss and 
tinnitus, he has presented no competent medical evidence of 
this.  The record does not establish that he has the medical 
training necessary to offer competent opinions on matters 
such as medical diagnosis or etiology.  See Espiritu supra; 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Veteran's mere 
belief as to the current existence of the claimed 
disabilities is entitled to no weight of probative value.

There being no evidence of a present disability, Hickson 
element (1) is not met, and the Veteran's claims are denied.

Additional comment

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claims.  He has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a Veteran wishes help, he/she cannot 
passively wait for it in those circumstances where he/she may 
or should have information that is essential in obtaining the 
putative evidence."  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board views its discussion above as sufficient to inform 
the Veteran of the elements necessary to reopen his claims 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent medical evidence which includes a diagnoses or 
diagnoses of the claimed disabilities as well as nexus 
evidence which serves to link such diagnosed disabilities to 
his military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].

ORDER

Entitlement to service connection for an acquired psychiatric 
disability to include PTSD is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


